Citation Nr: 1505325	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-18 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 14, 2011, and a rating in excess of 40 percent from July 14, 2011, for residuals of a left tibia and fibula fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

3.  Entitlement to special monthly compensation based on the need for aid and attendance and housebound status.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1950 to June 1953 and from August 1955 to October 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Regional Office (RO) in Buffalo, New York, which granted an increased rating of 30 percent for service-connected residuals of a left tibia and fibula fracture.  A November 2011 rating decision again increased the rating to 40 percent, effective July 14, 2011 (date of Veteran's in lieu of substantive appeal).  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously considered this appeal in June 2014, and remanded the issue of a total disability rating due to individual unemployability for adjudication by the RO in the first instance.  That decision was made, and the issue returned to the Board for further appellate review.  The Board also denied an increased rating for residuals of a left tibia and fibula fracture in that prior decision.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court issued an Order granting a Joint Motion for Remand by the parties-vacating the decision with respect to the issues of an increased rating for service-connected residuals of a left tibia and fibula fracture and entitlement to special monthly compensation based upon the need for aid and attendance and housebound status-and remanding the matters to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to special monthly compensation based upon the need for aid and attendance and housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 14, 2011, the Veteran's left leg had a limitation of flexion to zero degrees due to pain after repetitive use testing, and marked limited motion in his left ankle.

2.  At no time since July 14, 2011, do the Veteran's residuals of a left tibia and fibula fracture warrant a rating in excess of 40 percent.

3.  The Veteran does not qualify for TDIU consideration because he is service-connected for one disability, which is rated at 40 percent, and the rating schedule adequately contemplates and reasonably describes his current disability level and symptomatology.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2011, a combined rating of 40 percent, but no higher, for limitation of left leg flexion and limited motion of the left ankle were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260, 5271 (2014).

2.  From July 14, 2011, a rating in excess of 40 percent for residuals of a left tibia and fibula fracture were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.25, 4.40, 4.45, 4.59, 4.71a, DC 5262.

3.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a rating in excess of 30 percent prior to July 14, 2011, and a rating in excess of 40 percent from July 14, 2011, for residuals of a left tibia and fibula fracture.  The RO has rated the Veteran's service-connected disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 for impairment of tibia and fibula and has assigned staged ratings.  The Board has considered the service-connected disability symptomatology under each applicable Diagnostic Code that provides for evaluating knee, ankle, and leg disabilities and provides the following analysis.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already staged the ratings for the Veteran's left leg disability; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.   

The Veteran's left leg disability was rated under DC 5262, which provides that a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Included within 38 C.F.R. § 4.71a are additional Diagnostic Codes that evaluate impairment resulting from service connected knee, ankle, and leg disorders, including DC 5003 (degenerative arthritis), DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), and DC 5263 (genu recurvatum), DC 5270 (ankylosis of the ankle), and DC 5271 (limited motion of the ankle).

The rating schedule also provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Pursuant to DC 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint or joints involved.  Id., DC 5003.

The Board notes that separate ratings may be assigned for a knee disability under DC 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

According to the rating schedule, flexion of the knee to 140 degrees is considered full flexion and extension to 0 degrees is considered full extension.  See 38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Id., DC 5261.

Ankle motion is rated based on "marked" (20 percent) or "moderate" (10 percent) limitation.  Id., DC 5271.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

According to a precedent opinion by VA General Counsel, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

If reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.   

After a full review of the record, and as discussed below, the Board concludes that a rating of 40 percent, but no more, is warranted for the period prior to July 14, 2011, and is continued thereafter for the Veteran's service-connected left leg disability.  

Period prior to July 14, 2011

On VA examination in June 2010, the examiner noted that the Veteran's wife provided most of the Veteran's medical history because the Veteran's non-service-connected dementia made it difficult in some instances to provide it all himself.  The Veteran and his wife reported that a prior fracture of his left leg between the knee and ankle joints causes instability, pain, stiffness, and weakness of the joint motion; the joint also gives way.  

There were no episodes of dislocation or subluxation and there was no effusion.  Locking episodes occurred daily "or more often."  Severe flare-ups occurred weekly and lasted for minutes.  The Veteran was able to stand for 10 minutes, but was unable to walk more than a few 100 yards.  He always used a cane for assistance.  

The examiner noted swelling of the mid tibia/fibula and ankle, and extreme tenderness to palpation.  She also noted the Veteran's antalgic gait, crepitation, and grinding of the left knee.  However, she was unable to evaluate the Veteran's knee stability secondary to pain.  

Left knee flexion was limited to 80 degrees and extension was to 0 degrees, with objective evidence of pain with active motion.  The examiner noted objective evidence of pain and additional limitations following repetitive motion: the Veteran could not flex after repetitive motion but he could extend to 0 degrees.  X-ray results showed worsening osteoarthritis.  

The examiner noted no ankle instability but did note pain with active motion.  There was no joint ankylosis.  Left dorsiflexion was limited to two degrees and left plantar flexion was limited to three degrees.  There was no objective evidence of pain following repetitive motion, but there were additional limitations.  A diagnosis of left tibia/fibula fracture with residuals of left knee arthritis was given.  

The Board finds that a rating in excess of 30 percent for residuals of a left tibia and fibula fracture is not warranted under DC 5262 as there is no evidence of nonunion of the tibia and fibula.  X-ray results from June 2008 showed healed fractures of the mid diaphysis of the tibia and fibula.  Further, metallic plate and screws in the mid tibia remained intact and no new fracture was demonstrated.

The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by pain, instability, stiffness, weakness, and daily episodes of locking.  There is no medical or lay evidence of ankylosis, removal of semilunar cartilage, or genu recurvatum.  Thus, DC 5256, 5259, and 5263 are not for application.

The Board has considered application of DC 5258 pertaining to dislocated semilunar cartilage.  This Diagnostic Code provides for a 20 percent rating where the symptoms include frequent episodes of "locking," pain, and effusion into the joint.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).  Although the Veteran reported pain and daily locking of his left knee during the June 2010 VA examination, there was no evidence of effusion.  Accordingly, the criteria for a compensable rating under DC 5258 are not met.

In June 2010, the VA examiner indicated the Veteran's left knee range of motion was 0 to 80 degrees, with objective evidence of pain with active motion.  On repetitive use testing, the documented results show that the Veteran was not able to flex his leg.  As the Veteran's extension was not limited, he does not meet the criteria for a compensable rating under DC 5261.  

The Board finds that this complete limitation of flexion meets the highest compensable rating, 30 percent, under DC 5260 (limitation of flexion).  Awarding such a rating under DC 5260 in addition to the 30 percent rating under DC 5262 for a limitation of motion, however, would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

In rating the Veteran's knee disability, the Board notes that there is radiographic evidence of arthritis of the knee.  Under DC 5003 and 5010, traumatic or degenerative arthritis established by X-ray findings is rated according to limitation of motion for the joint(s) involved.  The criteria for rating extension and flexion of the knee are found at DC 5260 and 5261, and detailed above.  The Veteran cannot be availed by application of DC 5003 for arthritis because he is already in receipt of the maximum award allowable under that section, 10 percent, under DC 5262.  Awarding such a rating under both DC 5003 and 5262 for a limitation of motion would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The Board finds, however, that the complaints of painful motion are clearly accounted for in the 30 percent rating awarded pursuant to DC 5262.

The Board has also considered whether separate ratings would be available under DC 5260, 5270, and 5271.  First, the Board notes that ankylosis of the left ankle was not found during the June 2010 VA examination; therefore, DC 5270 is inapplicable.  Next, the Board finds that the Veteran is eligible for separate ratings under DC 5260 and 5271.  The Board notes that the Veteran's 30 percent rating under DC 5262 is for malunion of the tibia and fibular with marked knee or ankle disability.  The Veteran's limited ankle motion shown during this examination would be considered "marked," which equates to a 20 percent rating under DC 5271.  Furthermore, DC 5260 is applicable for limited left leg flexion because the Veteran's flexion of zero degrees after repetitive use testing was a result of pain, which is equivalent to a rating of 20 percent.  See VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004) (stating that "if the veteran's range of motion in a knee is from 0 degrees, then the veteran would be awarded a 20-percent disability rating for limitation of flexion to 30 degrees under DC 5260.")  

Based on the foregoing, the Board finds that a combined rating of 40 percent (DC 5260 and 5271) is warranted for the period prior to July 14, 2011.  See 38 C.F.R. § 4.25.

Period from July 14, 2011

During the August 2011 VA examination, the Veteran denied that flare-ups impact the function of the knee and/or lower leg.  His left knee flexion was shown to be 55 degrees during the examination with objective evidence of painful motion beginning at 25 degrees.  Left knee extension ended at 25 degrees, with painful motion beginning at 25 degrees.  The examiner indicated that the Veteran does not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing, but does have functional loss and/or functional impairment, including the following: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and interference with sitting, standing, and weight-bearing.

Joint stability tests showed anterior instability, posterior instability, and medial-lateral instability within normal limits.  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing, or leg length discrepancy.  Although scars mark the Veteran's prior knee surgery, the examiner noted that none were painful and/or unstable or covers a total greater than 39 square centimeters.  X-ray findings showed degenerative or traumatic arthritis.

The examiner noted that the Veteran regularly used a brace and constantly used a cane for assistance.  The examiner further noted significant weakness in the Veteran's left knee and leg: she observed the Veteran trying to use his arms to bend his knee because of such leg weakness.  She also noted that he experienced difficulty in getting up from a seated position and had a history of frequent falls when getting up, secondary to the weakness.  The examiner stated that the Veteran also required assistance with bathing because of his inability to get in and out of the bathtub by himself.  Additionally, the Veteran was found to need assistance with dressing, but that was due in part from his leg and in part from his nonservice-connected dementia.  The examiner concluded that the Veteran's knee and/or lower leg condition impacts his ability to work.

On VA examination in January 2013, the Veteran denied that flare-ups impact the function of his knee and/or lower leg.  On examination, left knee flexion was limited to 100 degrees, with objective evidence of painful motion beginning at 60 degrees.  The Veteran was able to extend his left knee to 0 degrees, with no objective evidence of painful motion.  On repetitive use testing, flexion was limited to 20 degrees, but the Veteran was able to fully extend his knee.  The examiner noted additional limitation in ROM of the knee and lower leg following repetitive-use testing and functional loss and/or functional impairment, including the following: less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  He also had tenderness or pain to palpation for joint line or soft tissues of the knee.  The Veteran regularly uses braces and a cane as assistive devices.  X-ray imaging revealed degenerative or traumatic arthritis, but no patellar subluxation.  As in prior examinations, the examiner noted the Veteran's prior knee surgery but indicated that the Veteran did not have any scars related to the surgery.

Joint stability tests revealed the Veteran's anterior instability, posterior instability, and medial-lateral instability were within normal limits.  The examiner noted there was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing, or leg length discrepancy, but noted an old tibia/fibula fracture.

The Board finds that the 40 percent for residuals of a left tibia and fibula fracture is the highest rating under DC 5262.  The Board further finds that the Veteran is not entitled to an extraschedular rating because the Veteran's disability picture is adequately contemplated by the rating schedule as it reasonably describes his disability level and symptomatology.  See generally Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether additional Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by pain, weakened movement, excess fatigability, and incoordination.  There is no medical or lay evidence of ankylosis, removal of semilunar cartilage, subluxation or instability, or genu recurvatum.  Thus, DC 5256, 5257, 5259, and 5263 are not for application.

The Board has considered application of DC 5258 pertaining to dislocated semilunar cartilage.  Although the Veteran reported pain and daily locking of his left knee during the August 2011 VA examination, there was no evidence of locking or effusion.  Accordingly, the criteria for a compensable rating under DC 5258 are not met.

During the August 2011 examination, the Veteran's left knee extension limited to 25 degrees, with objective evidence of painful motion beginning at 25 degrees, which meets the 30 percent rating under DC 5261.  His left knee flexion was limited to 55 degrees, with objective evidence of painful motion beginning at 25 degrees, which most nearly approximates to the 0 percent rating under DC 5260.  When these two separate ratings are combined, the Veteran would receive only a 30 percent total disability rating.  Furthermore, the Veteran's limited ankle motion is already contemplated by the rating criteria found in DC 5262; therefore, DC 5271 is not applicable when combined with DC 5262 as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  DC 5271 is also not applicable when combined with DC 5260 as this combined rating would not provide any further benefit to the Veteran than the 40 percent rating already assigned for this period under DC 5262.

On January 2013 VA examination, left knee flexion was limited to 20 degrees on repetitive use testing, which meets the 20 percent rating under DC 5260.  Also, because the Veteran's knee extension was shown to be zero degrees, he would not be entitled to a compensable rating under DC 5261.  As discussed above, however, awarding such ratings in addition to the 40 percent rating under DC 5262 would violate the rule against pyramiding.  Id.  As a result, the Board finds that his current 40 percent rating under DC 5262 is the most beneficial based on the symptoms shown for this period.

Likewise, although there is radiographic evidence of arthritis of the knee, the Veteran cannot be availed by application of DC 5003 for arthritis because he is already in receipt of the maximum award allowable under that section, 10 percent, under DC 5262.  Awarding such a rating under both DC 5003 and 5262 for a limitation of motion would also violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has noted the Veteran's complaints of pain experienced in his left knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  The Board finds, however, that the complaints of painful motion are clearly accounted for in the 40 percent rating awarded pursuant to DC 5262.

Based on the foregoing, the Board finds that a rating in excess of 40 percent is not warranted for the period since July 14, 2011.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars pursuant to DC 7804-7805.  In the present case, the Veteran is noted to have had a left knee surgery resulting in surgical scars.  The August 2011 VA examiner noted that the scars were not painful and/or unstable, nor did they cover a total area greater than 39 square centimeters.  Based on these findings, a separate compensable rating is not warranted under the criteria for skin disabilities due to scars.  See 38 C.F.R. § 4.118, DC 7804.

Total Disability Due to Individual Unemployability

The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  In part, the Veteran claims that his left leg disability has prevented him from working since 1977.  He has previously claimed that he had to quit his job at the Post Office because he could not stand for prolonged periods of time.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he is only service connected for one disability, which is rated at 40 percent.  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  The July 2014 rating decision denied TDIU because the Veteran did not submit his VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The RO did not submit the Veteran's case for extraschedular consideration, despite his 40 percent rating, because he did not submit evidence that clearly and factually shows he is rendered unemployable solely due to his service-connected disability.  The Board notes that the current evidence of record includes a January 2013 medical opinion that has attributed his total social and occupational impairment to his non service-connected dementia.

The Board further recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  While VA outpatient treatment records and examination reports, and private treatment records note that the Veteran suffers from chronic left knee pain with episodes of flare-ups that cause increased pain and interference with daily activities, the scheduling criteria contemplate such degree of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in August 2011 and April 2012.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in June 2014.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in July 2011, August 2011, and January 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2014.  The Board instructed the AOJ to readjudicate the TDIU claim on appeal in the first instance.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered this claim.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Prior to July 14, 2011, a combined rating of 40 percent is granted for limitation of left leg flexion of zero degrees and marked limited motion of the left ankle.

Since July 14, 2011, a rating in excess of 40 percent for residuals of a left tibia and fibula fracture is denied.

A total disability rating due to individual unemployability is denied.


REMAND

The Veteran was denied entitlement to special monthly compensation based on the need for aid and attendance and housebound status via the March 2013 rating decision.  However, in November 2014, the Court issued an Order granting a Joint Motion for Remand by the parties, which in part noted that this prior rating decision did not provide the Veteran with a notice of his appellate rights.  This should be done so that the Veteran may submit a notice of disagreement, and the agency of original jurisdiction may then issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Statement of the Case must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the notice of disagreement.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a decision denying the benefit sought and a timely substantive appeal after issuance of a Statement of the Case.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. 
§ 7105.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a notice of appellate rights pertaining to the March 2013 rating decision that denied entitlement to special monthly compensation based on the need for aid and attendance and housebound status.

2.  Should the Veteran submit a notice of disagreement on this matter, the AOJ must provide a Statement of the Case addressing the issue of entitlement to special monthly compensation based on the need for aid and attendance and housebound status.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


